                       IN THE UNTIED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

CAMERON ROGNON,
                                              CASE NO. 2:21-CV-2170
       Petitioner,                            Judge Edmund A. Sargus, Jr.
                                              Magistrate Judge Kimberly A. Jolson
       v.

WARDEN, NORTH CENTRAL
CORRECTIONAL COMPLEX,

       Respondent.

                                             ORDER

       This matter is before the Court for consideration of Respondent’s Motion to Change

Venue or Transfer to the Sixth Circuit for Authorization to Consider a Second or Successive

Petition. (Doc. 8.) For the reasons that follow, Respondent’s Motion to Transfer the action to

the United States Court of Appeals for the Sixth Circuit as successive is DENIED; the Motion to

Change Venue (Doc. 8), is GRANTED. This action hereby is TRANSFERRED to the United

States District Court for the Northern District of Ohio, in Toledo.

       On February 5, 2021, Petitioner filed this petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2254 challenging his underlying criminal convictions from Logan County on two

counts of gross sexual imposition. Petitioner asserts that he was denied equal protection because

he was denied the ability to file a motion for sentence modification prior to serving five years of

his sentence and denied due process when the trial court denied his motion as untimely.

However, Petitioner filed an earlier habeas corpus petition on November 9, 2020 in the Northern

District challenging these same convictions, asserting that he was denied the effective assistance

of counsel and that the trial court lacked venue and improperly imposed maximum and

consecutive sentences. Rognon v. Turner, Case No. 3:20-cv-2519 (N.D. Ohio). The docket

                                                 1
indicates that the case has been fully briefed and is pending review in the Northern District. Id.

Both districts have concurrent jurisdiction, as the Petitioner challenges the convictions of a state

court within the Southern District of Ohio but is in custody in the Northern District of Ohio. 28

U.S.C. § 2241(d). Because no final judgment has been issued, Petitioner’s new filing in Case

Number 2:21-cv-2170 does not constitute a second or successive habeas corpus petition. See 28

U.S.C. § 2244(b)(3)(A). However, because the earlier case has already been fully briefed and is

pending review in the Northern District, the Northern District appears to be the more appropriate

and convenient forum for review of Petitioner’s new claims at this time.

       Accordingly, Respondent’s Motion to Transfer the action to the United States Court of

Appeals for the Sixth Circuit as successive is DENIED; the Motion to Change Venue (Doc. 8) is

GRANTED. This action is hereby TRANSFERRED to the United States District Court for the

Northern District of Ohio, in Toledo.

       IT IS SO ORDERED.

                                                     s/Edmund A. Sargus, Jr. 7/8/2021
                                                     EDMUND A. SARGUS, JR.
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
